Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of species (v), cordyceps (e.g. see claim 20), in the reply filed on 8/9/2022 is acknowledged.
Applicant has argued that the election of all species would not be unduly burdensome to examine together. This in not found to be persuasive, because for the reasons of record the species are not recognized equivalents, and are not related by a shared function or structure, which each combination would thus require at least searching different (sub)classes, different search queries, and art relating to one species would likely not be applicable to another. Please see the interview summary of 8/5/2022 and corrected restriction requirement attached therewith which addressed and corrected to include all pending claims in the restriction requirement (i.e. corrected the inadvertent omission of listing claims 40, 43, and 45). 
Claims 1, 2, 7, 9, 11, 14, 15, 18, 20, 23, 26, 28, 31, 34, 37, 40, 43, 45, 47, and 49 are pending of which claims 7, 9, 11, 14, 15, 18, 23, 26, 28, 31, 34, 37, 40, 43, 45, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Pending claims 1, 2, 20, and 47, have been examined on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the functional component of a “plant-based nitric oxide-inducing ingredient”, which the claims and specification at paragraphs [0020, 0035-0041] does not limit to the species “green coffee bean extract, green tea extract, tart cherry, blueberry, broccoli, kale, or turmeric extract” but further expressly includes thereamong “S7TM of FutureCeuticals”. Since the phrasing contains the trademark/trade name, S7TM, the claimed “plant-based nitric oxide-inducing ingredient” is considered embracing the S7TM term and rendered indefinite thereby. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product (including herein where the functional phrasing in the claim depends upon the specification for its support and which support invokes a trademark/ tradename), the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a plant-based nitric oxide-inducing ingredient of undisclosed composition and, accordingly, the identification/description is indefinite. 
Please note, this ground may be overcome by appropriate amendment to the claims, for example (but not limited to) reciting in the claims the non-trademark/tradename species listed in paragraph [0020] and amending the reference to “S7TM” in the specification to recite the term as such sold under the trademark/tradename, or by other appropriate amendment(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodha  ("Formulation and Evaluation of Polyherbal Shampoo to Promote Hair Growth and Provide Antidandruff Action" J. Drug Delivery and Therapeutics, 2019 (ePub 30 Aug 2019), 9(4-A), pp.296-300; doi:10.22270/jddt.v9i4-a.3474).
The instant claims are drawn to a composition comprising amounts of: 
(I) ashwagandha (a.k.a. Withania somnifera, winter cherry), 
(II) Bacopa monnieri (a.k.a. Brahmi, water hyssop), and 
(III) amla (a.k.a. Phyllanthus  emblica, Emblica officinalis). 
Additionally, the disclosure defines the % as weight percent of the undiluted dry material, specifically:
“As used herein, percentages are expressed as a weight percent, and weights are expressed on a per dose basis. For example, if a recommended dose of the dry powder composition is 10 grams, the weights of the ingredients of the composition are expressed as weights of the ingredient within 10 grams of the dry powder composition. The compositions can be mixed with water or other liquids and the weights or weight percentages are expressed to not include the water or other liquid because more or less liquid can be used to concentrate or dilute a liquid version of the composition or formula, if any.” [0012].

Please note, although interpreted as above, it is still suggested to expressly recite in the claims  the composition, comprising by weight percent thereof, the percentages with the unit % (w/w) or other equivalent unit expression supported by the disclosure  -  to more clearly identify the claimed invention.
Lodha anticipates the claims by teaching a composition comprising “Phyllanthus  emblica  (amla),..Ashwagandha  powder,..[and] Brahmi  Root” (Id. at  abstract, Materials and Methods at “Procurement of Material”, Table 1 at #3,7, and 9 respectively). The amount of each component per total quantity in the composition is: 10% (w/v) (= 2.5 g/25 ml) or 6% (w/w) (=2.5g/38.75g), which anticipates the instant ranges (w/w) of “5% to 20%”, “1% to 10%”, and “0.5% to 10%”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lodha  (J. Drug Deliv. Ther, 2019 (ePub 30 Aug 2019),9(4-A),296-300; doi:10.22270/jddt.v9i4-a.3474).
Lodha is as record and identified above, which teaches each component P. emblica  (amla), Ashwagandha  powder, and Brahmi (B. monnieri) and in a preferred embodiment each in an amount of 6% (w/w) (=2.5g/38.75g), inclusive of the instantly claimed ranges (w/w) of 5% to 20%, 1% to 10%, and 0.5% to 10%; however, the claims are distinguished in that the reference does not expressly teach (does not anticipate) “a range of 7% to 15%” as recited in claim 2.
However, it would have been obvious to have provided the claimed amounts in the composition and one would have been so motivated to have provided the amounts at the time of the instant invention effective filing, because although the reference does not expressly teach the amounts (and proportions) of each as instantly claimed, the instant disclosure and arguments presently of record do not set forth the criticality of the recited amounts or functions other than the materials themselves (shared with the prior art composition), and accordingly the difference, if any, between the prior art and instant composition are considered prima facie obvious over the prior art composition ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; see MPEP 2144.05 (II)(A)). Lockwood ‘523 is relied upon for the reasons discussed above.  If not expressly taught (anticipated) thereby, based upon the overall beneficial teaching provided by this reference with respect to providing an effective composition and amounts of each of the instantly claimed components, and in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable amount (including proportions or concentrations thereof) in which to provide a composition) -  and especially in the absence of a materially distinguishing dosage form, materially distinguishing components, or unexpected function as a result of the amount(s) -  is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. One would have had a reasonable expectation of success because the instant claims do not require any function, form, or effect/effective amount(s) other than the shared materials themselves and properties intrinsic thereto. From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).


Claim(s) 1, 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood (US 2015/0104523 A1).
The claims are as of record, drawn to a composition comprising amounts of Ashwagandha (W. somnifera), Bacopa monnieri (Brahmi, water hyssop), and amla (P. emblica, E. officinalis). 
Lockwood however teaches a composition, for the intended use as a dietary supplement, the composition comprising an adaptogenic herb component and a transfer factor component. Wherein the preferred components of the adaptogenic nutrient component are taught to include  “at least one adaptogenic nutrient comprising…Withania somnifera,…Emblica officinalis,…Cordyceps sinensis,… [and] Bacopa monnieri,…or their extracts. The transfer factor component comprises at least one transfer factor-containing extract and a low molecular weight fraction immune modulator-containing extract.” (see ‘523 at para. [0006, 0032, 0043], claim 6).
Although the reference does not expressly teach the amounts (and proportions) of each as instantly claimed, the instant disclosure and arguments presently of record do not set forth the criticality of the recited amounts or functions other than the materials themselves (shared with the prior art composition), and accordingly the difference, if any, between the prior art and instant composition are considered prima facie obvious over the prior art composition ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; see MPEP 2144.05 (II)(A)). Lockwood ‘523 is relied upon for the reasons discussed above.  If not expressly taught (anticipated) thereby, based upon the overall beneficial teaching provided by this reference with respect to providing an effective composition and amounts of each of the instantly claimed components, and in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable amount (including proportions or concentrations thereof) in which to provide a composition) -  and especially in the absence of a materially distinguishing dosage form, materially distinguishing components, or unexpected function as a result of the amount(s) -  is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following, which are presented and made of record instantly as mere examples of “percent by weight” phrasing in issued patents (see each at claim 1):  US Pat. Nos: 7,361,372 (for example which recite “% by weight [(w/w)]…wherein the aforesaid concentrations are relative to the total weight of the cosmetic preparation.”), 10,449,143, 10,835,570, and 11,400,129.
Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655